DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, the recitation “wherein material of the second web is an ink” renders the claim indefinite because it is unclear whether or not this recitation is intended to require that the only material of the second web is an ink, or if the second web is open to having other materials (including other layers). Examiner notes that the recitation “wherein material of the second web is an ink” could be interpreted as requiring that the ink is the only material of the second web, but it is not clear that this is what Applicant intends to recite.

Additionally in regard to claim 5, it is unclear whether or not the material recited in claim 5 is intended to be the material recited in claim 4. This is because there is no “said” or “the” prior to “material” in claim 5 which would refer back to the material recited in claim 4.

Examiner notes that claim 4 has not been rejected as indefinite due to the word “material” (line 2 of claim 4) for the reasons claim 5 is rejected because claim 4 recites “comprises material” (line 2), where “comprises” indicates that the “material” recited in claim 4 is in addition to any material (or any component) of the packaging material recited in claims 2 and 1.

Claims 1-4 and 6-24 allowable
In regard to independent claim 1, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed packaging material. Closest prior art USPN 6,066,437 teaches a multilayered label having an interior metallic layer (for example, layer 321 in Fig. 1 and 2) in which print/indicia is formed, but does not teach or suggest that the print/indicia formed in the metallic layer is only visible from one side of the multilayered label and that there is or would be graphics that are different from the print/indicia formed in the metallic layer that are visible from the other side of the layer. 

In regard to independent claim 12, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed packaging material. Closest prior art USPN 6,066,437 teaches a multilayered label having an interior metallic layer (for example, layer 321 in Fig. 1 and 2) in which print/indicia is formed, but does not teach or suggest that the print/indicia formed in the metallic layer is only visible from one side of the multilayered label and that there is or would be graphics that are different from the print/indicia formed in the metallic layer that are visible from the other side of the layer.

In regard to independent claim 15, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed package. Closest prior art USPN 6,066,437 teaches a multilayered label having an interior metallic layer (for example, layer 321 in Fig. 1 and 2) in which print/indicia is formed, but does not teach or suggest that the print/indicia formed in the metallic layer is only visible from the inner side of the multilayered label and that there is or would be graphics that are different from the print/indicia formed in the metallic layer that are visible from the outer side of the layer.

In regard to independent claim 18, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed method of forming a packaging material. Closest prior art USPN 6,066,437 teaches a multilayered label having an interior metallic layer (for example, layer 321 in Fig. 1 and 2) in which print/indicia is formed, but does not teach or suggest that the print/indicia formed in the metallic layer is only visible from one side of the multilayered label (or substantially not visible from the other side), and does not teach or suggest that the indicium formed in the metallic layer is formed in the metallic layer at a position that is upstream from the laminating of the two webs, because the laser ablation step of USPN 6,066,437 is performed after the two webs have been laminated together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788